                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                             UNITED STATES DISTRICT COURT                                    July 14, 2021
                              SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

KRISTIN KING,                                     §
                                                  §
        Plaintiff,                                §
VS.                                               §   CIVIL ACTION NO. 4:18-CV-02245
                                                  §
KELSEY-SEYBOLD MEDICAL GROUP,                     §
PLLC                                              §
and                                               §
KS MANAGEMENT SERVICES, LLC,                      §
                                                  §
        Defendants.                               §

                                              ORDER

       In light of the Court’s decision to defer jury trial to a time in the future, this case is reset

for docket call On September 13, 2021 at 11:30 a.m.

       It is so ORDERED.

       SIGNED on this 14th day of July, 2021.


                                                   ___________________________________
                                                   Kenneth M. Hoyt
                                                   United States District Judge




1/1
